Citation Nr: 1341698	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, claimed as arthritis, to include as secondary to lumbar strain with degenerative joint disease.   

2.  Entitlement to service connection for a right elbow disorder, claimed as arthritis, to include as secondary to lumbar strain with degenerative joint disease.   

3.  Entitlement to service connection for a right ankle disorder, claimed as arthritis, to include as secondary to lumbar strain with degenerative joint disease.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969 and from December 1978 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In a March 2012 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine (claimed as arthritis of the neck) and a right shoulder strain.  Since those grants constitute full grants of the benefits sought on appeal, those claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In January 2013, the Board dismissed the claim of entitlement to service connection for arthritis of the right shoulder and remanded the claims for service connection for arthritis of the bilateral knees, right wrist, right elbow, right hip, right ankle, and right first metatarsophalangeal joint to the agency of original jurisdiction (AOJ) for additional development.

In a November 2013 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative joint disease of the left knee, right knee, right hip, right foot and arthritis of the right first metatarsophalangeal joint.  As such awards constitute full grants of the benefits sought on appeal, those claims are no longer in appellate status.  See AB, supra.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they include copies of VA medical records not associated with the paper claims file, which were considered by the AOJ in the .  November 2013 supplemental statement of the case.

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the January 2013 remand, the Board noted that, during his July 2012 hearing, the Veteran reported that he continued to receive treatment for his claimed disorders from the VA Medical Center (VAMC) in Temple, Texas, and the Bennett Clinic at Fort Hood, Texas.  As such, the Board directed the AOJ to obtain copies of all treatment records from the Temple VAMC dated from August 2011 to the present and all records from the Bennett Clinic at Fort Hood, Texas.  

Following the Board's remand, the AOJ requested records from the Bennett Clinic at Darnall Army Medical Center, Fort Hood, Texas, in August 2013.  Thereafter, in an October 2013 communication, personnel from Darnall indicated that the AOJ's request had been received in September 2013 and it was still pending as such currently required an 8 to 12 week processing time.  No records from the Bennett Clinic were subsequently associated with the claims file and the AOJ issued a supplemental statement of the case in November 2013, prior to the expiration of the 12 week processing time required by Bennett Clinic.  Moreover, the Veteran was not advised of the unavailability of such records or offered the opportunity to submit them himself.  Therefore, a remand is necessary in order to obtain records from the Bennett Clinic or, if such are unavailable, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and notify the Veteran  of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Additionally, in the November 2013 supplemental statement of the case, the AOJ noted that it had considered "VA outpatient treatment records from the VAMC Temple covering the period from August 2011 to December 2012, with a note of no other treatment records with the exception of the [compensation and pension] exam[ination] June 2013."  Unfortunately, the copies of such VA medical records are not associated with either the Veteran's Virtual VA or paper claims file.  Rather, only copies of the VA medical records dated from January 2013 to July 2013 are associated with the Virtual VA claims file.  Importantly, at the July 2013 VA examination, the examiner specifically noted that the Veteran had received VA treatment for his wrist multiple times in 2012.  As such, records from the Temple VAMC dated from August 2011 to the present (excluding those from January 2013 to July 2013) must be obtained and associated with the claims file.

If the additional treatment records obtained on remand reveal that the Veteran has a current diagnosis of a right wrist, right elbow, and/or right ankle disorder, he should be afforded an appropriate VA examination so as to determine the etiology of such diagnosed disorder. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Although the October 2006 letter notified the Veteran of how to support a claim for secondary service connection, it did not include notice regarding direct service connection.  While the Veteran initially only claimed service connection on a secondary basis, the theory of direct service connection was raised at the July 2012 Board hearing.  Therefore, the Veteran should be provided VCAA notice as to the information and evidence necessary to substantiate his claims on a direct basis.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be provided VCAA notice as to the information and evidence necessary to substantiate his claims on a direct basis.  

2.  Obtain all treatment records from the Bennett Clinic at Fort Hood, Texas.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain VA treatment records from the Temple VAMC dated from August 2011 to the present (excluding those from January 2013 to July 2013).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include providing a VA examination and/or obtaining an opinion if treatment records show a current diagnosis of a right wrist, right elbow, and/or right ankle disorder), the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

